Citation Nr: 0003152	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for asthma with pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1974.  He is currently represented by the Disabled 
American Veterans.  

The issue of entitlement to service connection for asthma 
with pneumonia was previously denied in aVA rating decision 
of May 1977.  A notice of disagreement with that 
determination was received in February 1978.  A statement of 
the case was issued in April 1978, but a substantive appeal 
was not received within one year, and, therefore, the rating 
decision became final.  

This current matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of September 
1997, by the Huntington Regional Office (RO), which denied 
the veteran's attempt to reopen his claim for service 
connection for asthma with pneumonia.  The notice of 
disagreement with that determination was received in January 
1998.  The statement of the case was issued in July 1998.  
The substantive appeal (on VA Form 9) was received in 
September 1998.  The veteran appeared and offered testimony 
at a hearing before a hearing officer at the RO in December 
1998.  A transcript of the hearing is of record.  A 
supplemental statement of the case was issued in January 
1999.  Another VA Form 9 was received in January 1999.  The 
appeal was received at the Board in August 1999.  

On September 9, 1999, the veteran appeared in Huntington, 
West Virginia, for a videoconference hearing before the 
undersigned Member of the Board sitting in Washington, D.C.  
The veteran accepted this hearing in lieu of a personal 
hearing.  A transcript of the videoconference hearing is of 
record.  


REMAND

The veteran essentially contends that service connection is 
warranted for a lung disorder, asthma, which he asserts was 
aggravated during active military service.  He maintains that 
he was treated on several occasions during service for 
respiratory problems, and was even diagnosed with double 
pneumonia.  He indicates that he has suffered from lung 
problems, variously diagnosed as asthma and chronic 
obstructive pulmonary disease, ever since his discharge from 
military service in November 1974.  In a statement dated in 
February 1997, the veteran indicated that he was treated at 
the VA hospital in Huntington, for a condition diagnosed as 
chronic bronchitis; he also indicated that he was treated for 
a similar condition in March 1996.  The veteran argues that 
these lung problems have caused him to be unable to work and 
earn a living.  

At his personal hearing at the RO in December 1998, the 
veteran maintained that the onset of his disability occurred 
due to his period on active duty.  He indicated that, 
although he had asthma prior to service, he did not have 
pneumonia; he stated that he developed pneumonia after a 
period of hospitalization for a cold in Fort Jackson, South 
Carolina.  The veteran indicated that he spent 7 to 10 days 
in the Moncrief Army Hospital in South Carolina for treatment 
of pneumonia; he stated that he was coughing blood, and never 
recuperated from that condition.  He also contended that he 
had a noticeable lung problem at discharge, but was 
instructed to fill out the form saying that he was in good 
condition, or he would be detained; he indicated that they 
finally agreed to make a statement that he was in "fair 
health."  The veteran stated that he did not go for 
treatment within the year after service, but that he was 
currently receiving treatment for his asthma condition.  He 
testified that his lung condition caused coughing, congestion 
in his lungs, wheezing and difficulty sleeping; he indicated 
that he was on inhalers approximately 3 to 4 times per week.  
The veteran related that he received all his treatment at the 
VA Medical Center (VAMC) in Huntington, West Virginia.  

At his videoconference hearing before the undersigned in 
September 1999, the veteran stated that he had problems with 
his lungs and received treatment while stationed in Geissen, 
Germany.  He testified that, after service, he had received 
treatment for upper respiratory infections, bronchitis, and 
asthma during the 1970's and 1980's at the VAMC in 
Huntington.  He stated that he also received treatment for 
his lung problems at the VAMC in Tampa, Florida, in the 
1980's.  The veteran reported that he was currently being 
treated for asthma at the VAMC in Huntington, and that he was 
using inhalers and antibiotics.  

Initial review of the service medical records indicates that, 
at the time of his enlistment examination in October 1972, 
the veteran reported a history of asthma and shortness of 
breath as a child, but no pertinent problems since; clinical 
evaluation was negative for any findings of asthma, and a 
chest X-ray was negative.  The service medical records show 
that the veteran was seen on December 18, 1972, for 
complaints of a cold; no clinical findings or diagnosis was 
noted.  A health record--abstract of service (DA Form 2658) 
indicates that the veteran was seen in the dispensary and 
hospital at Fort Jackson, SC, in November 1972, and then was 
subsequently seen at the U.S. Army Health Clinic in Geissen, 
Germany, in June 1973; however, this report does not reflect 
the reasons for those clinical visits.  

Received in March 1998 was a clinical record cover sheet, 
which reflects that the veteran was admitted to an Army 
hospital in December 1972.  The discharge diagnoses were 
acute upper respiratory infection, and pneumonia, right lower 
and middle lobe, both of which were reported to have been 
incurred in the line of duty.  However, the hospitalization 
report is not associated with the veteran's claims folder.  A 
November 1974 service discharge examination, conducted at the 
Geissen Army Health Clinic, did not reveal any pertinent 
findings or diagnoses; however, it is noteworthy that the 
veteran reported being in fair health.  Under these 
circumstances, the Board is of the opinion that further 
attempts to locate additional service medical records are 
required.  

As noted above, the veteran has reported that he had received 
treatment at the Huntington VAMC since the mid 1970's; he 
indicated that he also received treatment at the Tampa VAMC.  
However, those records have not been obtained and associated 
with the veteran's claims folder.  The record reflects that 
the RO has sought only treatment records from the Huntington 
VAMC, dating back to May 1998.  In addition, in a deferred 
rating action in June 1998, it was noted that the veteran's 
last visit at the VAMC was shown to be on February 10, 1998; 
however, no clinical records were obtained pertaining to 
veteran's treatment.  Since the RO has been put on notice of 
the existence of such records which may contain information 
to support the veteran's claim, and because VA records are 
constructively of record, they must be obtained.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  

Moreover, the Board notes that, where a claimant's 
application for benefits is incomplete, VA shall notify the 
claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, and indeed, necessary for, a full and 
fair adjudication of an appellant's claim.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).  "This analysis in 
Robinette applies equally when new and material evidence is 
needed to complete an application."  Graves v. Brown, 8 
Vet.App. 522, 525 (1996).

Finally, the Board notes that the caselaw pertaining to new 
and material evidence has recently changed.  Under applicable 
law, "new and material evidence" is defined as that "not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999).  The regulations pertaining to new and 
material evidence have been interpreted in the case law as 
requiring a two-step analysis.  Manio v. Derwinski, 1 
Vet.App. 140, 145 (1991).  First, it must be determined 
whether the additional evidence, submitted since the last 
prior final disallowance, is new and material.  Second, if 
such evidence is determined to be new and material, the 
disallowed claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  Evans v. Brown, 9 
Vet.App. 273, 283 (1996) (citations omitted); Blackburn v. 
Brown, 8 Vet.App. 97, 102 (1995); Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  The first prong of the Manio test, 
i.e., determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, involves two questions: (1) whether the newly 
presented evidence is "new" and, if so, (2) whether it is 
"material" in the sense of being relevant to and probative 
of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet.App. 171 (1991); 
Evans, supra.  However, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit more recently held that this third element 
for new and material evidence (i.e., that it raise a 
reasonable possibility of changing the previous disallowance) 
was not a reasonable interpretation of the regulatory 
provisions pertaining to new and material evidence, namely 38 
C.F.R. § 3.156(a).  It held that the third element imposed a 
higher burden than was authorized by the regulations and, 
thus, was incorrect to apply.  Hodge v. West, 155 F.3d at 
1364.  Therefore, there is no longer a requirement that the 
new evidence provide a "reasonable possibility" of changing 
the outcome of the case.  However, if new and material 
evidence has been presented, the Board must then determine 
whether a claim is well-grounded before it may reopen the 
claim and evaluate it on the merits.  Winters w. West, 12 
Vet.App. 203 (1999); Elkins v. West, 12 Vet.App. 209 (1999) 
(both en banc).  

The Board notes that the change in caselaw pertaining to new 
and material evidence requirements, by itself, does not 
necessarily require a remand by the Board.  See Winters v. 
West, supra, particularly in the present case, where the 
January 1999 supplemental statement of the case reflects the 
application of the Hodge analysis.  However, since the Board 
finds that other additional development of the case is 
needed, as discussed above, we find that the RO should review 
its September 1997 decision in light of the changes in 
caselaw, and provide the veteran with an updated supplemental 
statement of the case.  

When, during the course of review, it is determined that 
further evidence is essential for a proper appellate 
decision, the case must be remanded.  38 C.F.R. § 19.9 
(1999).  Such essential evidence includes medical records 
that are relevant to the veteran's claim.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO should make another attempt to obtain 
more complete service medical records concerning 
the veteran, including clinical records that might 
be available of the veteran's hospitalization 
beginning December 16, 1972, as indicated by a 
clinical record cover sheet, and associate such 
records with the claim on appeal.  An attempt 
should also be made to obtain any records of 
treatment the veteran received at the Geissen Army 
Health clinic in Germany, for a lung problem.  The 
veteran also should be asked to provide all 
medical evidence which tends to support his 
assertions that he is suffering from a lung 
disorder due to service.  

2.  The RO should obtain all VA treatment records 
of the veteran since his discharge from service in 
November 1974, including records from the VAMC in 
Huntington, WV; the VAMC in Tampa, FL; and the VA 
medical facility in St. Petersburg, FL.  All 
records obtained should be associated with the 
claims folder; the RO should insure that all the 
VA records the veteran referred to at his personal 
hearings are in the claims file.  If these records 
cannot be obtained, then that should be noted in 
the claims file.  

3.  Thereafter, the RO should review the issue of 
whether new and material evidence has been 
submitted to reopen the claim of entitlement to 
service connection for asthma with pneumonia.  It 
is important that this analysis be conducted 
pursuant to 38 C.F.R. § 3.156(a) (1999), and in 
light of the United States Court of Appeals for 
the Federal Circuit's decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), and the United 
States Court of Appeals for Veterans Claims' 
decisions in Winters v. West, 12 Vet.App. 203 
(1999), and Elkins v. West, 12 Vet.App. 209 
(1999).  

4.  If the benefit requested on appeal still 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of 
the case that contains a summary of the relevant 
evidence, a citation and discussion of the 
applicable laws and regulations, as well as a 
detailed reasons and bases for all decisions 
reached.  They should then be afforded the 
applicable time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).




